Citation Nr: 0422544	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-34 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1951 
to November 1953 and from October 1957 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on July [redacted], 2001 at the age of 69 years as a result of 
end-stage Parkinson's disease.  

3.  At the time of the veteran's death, service connection 
had been established for following disabilities:  carcinoma 
of the prostate as a residual of exposure to Agent Orange 
(100% from November 1996), bilateral sensorineural hearing 
loss (20 percent from September 1977), chronic lumbosacral 
strain (10 percent from September 1977), as well as 
post-operative residuals of a right inguinal hernia (0% from 
September 1977).  

4.  Parkinson's disease was not present in service or within 
the first post service year and has not been shown to be 
related to the veteran's active military duty.  

5.  The veteran's service-connected prostate cancer, 
bilateral sensorineural hearing loss, chronic lumbosacral 
strain, and post-operative residuals of a right inguinal 
hernia did not cause, or contribute to, his death.  

6.  The veteran did not have a service-connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five-year period after his retirement from service, and was 
never a prisoner of war during such service.  

7.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSIONS OF LAW

1.  Parkinson's disease was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).  

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In two letters dated in November 2001, a letter dated in 
September 2002, and the statement of the case (SOC) issued in 
November 2003, the RO informed the appellant of the criteria 
used to adjudicate her cause of death and § 1318 claims as 
well as the type of evidence needed to substantiate these 
issues (including the type of evidence that VA would obtain 
for her and the specific information necessary from her).  
Further, the SOC furnished in the present case advised the 
appellant of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the November 2001 
and September 2002 letters, the RO specifically notified the 
appellant that VA would assist in obtaining identified 
records but that it was her duty to give enough information 
to enable VA to obtain any such available additional records 
not in the possession of a federal department or agency and 
to support her claim with appropriate evidence.  Also in 
these letters, the RO informed the appellant of her 
opportunity to submit "additional evidence or the evidence 
itself."  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the appellant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the RO forwarded the 
veteran's claims folder to a VA physician for a medical 
opinion concerning the cause of the veteran's death.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the appellant's cause of death and 
§ 1318 claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

II.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of Parkinson's disease.  The 
retirement examination, which was conducted in March 1977, 
demonstrated that the veteran's neurological evaluation was 
normal.  Following the veteran's retirement from military 
service in August 1977, and specifically in November 1977, he 
underwent a VA examination which demonstrated that his 
neurological system was normal.  

Post-service private medical records indicate that, in July 
1994, the veteran was diagnosed with prostate cancer.  A 
radiation oncology report dated in this month also noted that 
the veteran had been treated for Parkinson's disease for 
three years.  

Additional private medical records subsequently dated from 
November 1994 to October 1997 reflect follow-up treatment for 
prostate cancer.  A November 1994 report noted that this 
disorder was "absolutely asymptomatic."  In a record dated 
in September 1995, the treating physician explained that the 
veteran's prostate cancer remained asymptomatic.  Also during 
this time, and specifically at the March 1995, April 1996, 
October 1996, and April 1997 treatment sessions, the veteran 
reported that his main complaint was related to his 
Parkinson's disease.  

In December 1997, the veteran underwent a VA genitourinary 
examination.  In the report of this evaluation, the examiner 
noted that, in May 1994, the veteran had undergone a 
transurethral resection of his prostate gland for symptoms 
suggestive of bladder obstruction and that the resulting 
pathology test reflected well-differentiated nuclear grade I 
microscopic focus of prostatic carcinoma which was 
incidentally found on approximately 50 chips of tissue.  
According to the report of the December 1997 VA examination, 
the veteran had elected a "watchful waiting" approach due 
to the "very low metastatic potential of this grade of 
prostate cancer."  

In March 1998, the RO considered this relevant evidence.  In 
view of the diagnosis of prostate cancer as well as the 
veteran's service in the Republic of Vietnam, the RO 
concluded that service connection for carcinoma of the 
prostate was warranted due to the veteran's in-service 
exposure to Agent Orange.  Additionally, the RO awarded a 
100 percent evaluation to this disability, effective from 
November 1996.  

Subsequent private and VA medical records dated from April 
1999 to October 2000 reflect follow-up treatment for both 
prostate cancer and Parkinson's disease.  Specifically, at an 
April 1999 treatment session, a private physician observed 
that the veteran had tremors secondary to Parkinson's 
disease.  A rectal evaluation completed at that time 
reflected mild enlargement of the right lobe of the veteran's 
prostate.  Also, a digital rectal evaluation subsequently 
conducted at the June 1999 VA genitourinary examination 
demonstrated that the veteran's prostate was flat and smooth, 
with no palpable nodules or evidence of local extension.  An 
October 2000 PSA level was determined to be 1.4.  (Prior PSA 
levels were found to be .8 in November 1994 and 1.2 in August 
1999.)  Also in October 2000, the veteran's treating 
physician noted that the veteran had severe medical problems, 
including mainly his Parkinson's and Alzheimer's diseases, 
and that he was completely incapacitated.  

Additional private and VA medical records dated from April to 
June 2001 reflect treatment for end-stage Parkinson's 
disease.  A private medical record dated in June 2001 notes 
that the veteran had a terminal diagnosis of Parkinson's 
disease.  A certificate of death indicates that the veteran 
died on July [redacted], 2001.  

In July 2002, the private physician who had certified the 
veteran's certificate of death discussed the cause of his 
demise.  In particular, the doctor explained that the 
veteran's "main condition was [his] Parkinson's Disease."  
This physician also expressed his opinion that veteran's 
"prostate cancer, based on lab work, was not active."  

Approximately two weeks later in July 2002, a VA examiner 
reviewed the veteran's claims folder.  The physician then 
expressed her opinion that the veteran's cancer was 
controlled and that the cause of his death was end-stage 
Parkinson's disease.  The doctor specifically stated that the 
veteran's demise was "not related to the prostate cancer or 
any other service-connected disability" and that "it is not 
likely that his death is related to any service-connected 
disability."  

In a July 2003 letter, a private Doctor of Osteopathy noted 
that he had treated the veteran from August 1996 until 2000 
when a change in his health insurance required him to obtain 
a new primary care physician.  Further, the Doctor of 
Osteopathy stated that he had initially diagnosed the veteran 
with an elevated PSA level in 2000 and then had referred him 
to another physician for further evaluation and medical care.  
The Doctor of Osteopathy expressed his opinion that the 
veteran's diagnosed prostate cancer "was a major cause of 
his untimely death in July of 2001."  

III.  Analysis

A.  Cause Of Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2003).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2003).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2003).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
a disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In the present case, a Xeroxed copy of the certificate of 
death, which the appellant submitted in August 2001 when she 
initially notified the RO of her husband's death, indicates 
that the veteran died on July [redacted], 2001 at the age of 69 years 
as a result of end-stage Parkinson's disease.  No other 
disability was listed on this certificate of death as a 
condition contributing to the veteran's death.  

In this regard, the Board notes that, when the appellant 
submitted her claim for death benefits in October 2001, she 
attached another Xeroxed copy of the veteran's certificate of 
death.  This document confirms the information provided by 
the certificate of death submitted by the appellant in August 
2001.  However, the second death certificate also includes a 
notation that a significant condition contributing to the 
veteran's death but not resulting in the underlying cause of 
his demise was carcinoma of the prostate.  (Furthermore, in 
November 2001, the appellant submitted a third certificate of 
death.  This particular document, a certified copy of the 
veteran's certificate of death, confirms that the veteran 
died in July 2001 at the age of 69 years as a result of 
end-stage Parkinson's disease.  Also, this record includes an 
original handwritten notation that a significant condition 
contributing to the veteran's death but not resulting in the 
underlying cause of his demise was carcinoma of the 
prostate.)  

The Board acknowledges the discrepancy in the three copies of 
death certificates associated with the veteran's claims 
folder in the present case.  In view of the fact that they 
are not consistent and it is not clear from the record if any 
of the certificates are authentic, the probative value of 
each is limited.  

Further review of the claims folder indicates that, at the 
time of the veteran's death, service connection had been 
established for following disabilities:  carcinoma of the 
prostate as a residual of exposure to Agent Orange (100% from 
November 1996), bilateral sensorineural hearing loss 
(20 percent from September 1977), chronic lumbosacral strain 
(10 percent from September 1977), as well as post-operative 
residuals of a right inguinal hernia (0% from September 
1977).  

Significantly, the claims folder contains no competent 
evidence associating the veteran's service-connected 
disabilities with the factor that led to his demise.  
Specifically, in the report of the December 1997 VA 
examination, the examiner noted that the particular grade of 
the veteran's prostate cancer had a "very low metastatic 
potential."  Furthermore, the private physician who had 
certified the veteran's certificate of death which listed on 
end-stage Parkinson's disease as the factor contributing to 
his death confirmed in July 2002 that the veteran's "main 
condition was [his] Parkinson's Disease."  This physician 
explained that the veteran's prostate cancer was not active.  
Moreover, a VA examiner concluded in July 2002 after 
reviewing the veteran's claims folder that his cancer was 
controlled and that the cause of his death was end-stage 
Parkinson's disease.  The doctor specifically stated that the 
veteran's demise was "not related to the prostate cancer or 
any other service-connected disability" and that "it is not 
likely that his death is related to any service-connected 
disability."  

The Board acknowledges that, in a July 2003 letter, a private 
Doctor of Osteopathy who had treated the veteran from August 
1996 until 2000 (when a change in his health insurance 
required him to obtain a new primary care physician) had 
expressed the opinion that the veteran's prostate cancer 
"was a major cause of his untimely death in July of 2001."  
Significantly, however, this doctor admitted that he had not 
treated the veteran after sometime in 2000.  Furthermore, the 
doctor did not provide any indication that he had reviewed 
the veteran's terminal medical records prior to rendering the 
opinion in July 2003.  Consequently, the Board finds that the 
VA examiner's July 2002 conclusion that the none of the 
veteran's service-connected disabilities contributed to his 
demise is more probative because this opinion was based upon 
a review of the veteran's medical records.  

In addition, the claims folder contains no competent evidence 
associating the Parkinson's disease, which caused the 
veteran's death, with his military service.  The claims 
folder contains no medical opinions associating this 
disability with the veteran's active military duty.  Further, 
as the Board has discussed in this decision, the first 
evidence of a diagnosis of Parkinson's disease is dated in 
July 1991, approximately 14 years after the veteran's 
retirement from active military duty.  As such, the Board 
concludes that the Parkinson's disease which contributed to 
the veteran's death was not associated with his service (on a 
direct or presumptive basis).  

The Board concludes, therefore, that a disability incurred in 
service did not cause the veteran's demise.  Consequently, 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  See, 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  

B.  DIC Under The Provisions Of 38 U.S.C.A. § 1318

As the Board discussed in the prior portion of this decision, 
service connection for the cause of the veteran's death is 
not warranted.  Importantly, however, even in cases in which 
a veteran's death is determined not to be service connected, 
the surviving spouse may still be entitled to DIC benefits.  

According to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2003).  

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.  

Under the current version of the regulation, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if: 
1) the veteran's death was not the result of his own willful 
misconduct, and 2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; ii) rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; or (iii) rated by VA as totally disabling for a 
continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
4) the veteran had not waived retired or retirement pay in 
order to receive compensation; 5) VA was withholding payments 
under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.  

In the present case, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  In this regard, the Board acknowledges that, in a 
rating action rendered in February 2001 prior to the 
veteran's death, the RO determined that the 100 percent 
rating assigned to his service-connected prostate cancer was 
permanent.  The RO cited the medical evidence of record, 
which demonstrated that this disability had remained 
essentially unchanged since it had first been diagnosed by 
biopsy more than five years ago in July 1994 and that the 
veteran was over the age of 55.  See, 38 C.F.R. § 3.327.  

Significantly, however, the record reflects that the veteran 
was not a prisoner of war during his active military duty, 
that he retired from such service in August 1977, and that 
the only time during which he was in receipt of a total 
disability rating was from November 7, 1996 until his death 
on July [redacted], 2001.  Consequently, since the veteran had no 
service-connected disabilities evaluated as 100 percent 
disabling for the 10 years prior to his death, was not 
continuously rated as totally disabled for 5 years after his 
retirement from service, and was not a prisoner of war at any 
time during his military service, the appellant's claim for 
DIC benefits, under the provisions of 38 U.S.C.A. § 1318, 
must be denied.  The preponderance of the evidence is against 
the grant of such a claim.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



